Title: To Benjamin Franklin from Charles Thomson, 15 January 1784
From: Thomson, Charles
To: Franklin, Benjamin


          
            Dear Sir
            Annapolis 15 Jany 1784
          
          Yesterday nine States being for the first time since October last represented, Congress immediately took up and ratified the definitive treaty with the unanimous consent not only of all the states represented but of every individual Member in Congress. And that it might reach you with the greatest dispatch they immediately sent off col J Harmar with the ratification by the way of New York, there being no vessel sailing from this bay. They also sent a duplicate to be forwarded by Mr Morris, and this day from an earnest desire that it may if possible arrive in due time they have determined to send lieut col D S. Franks with a triplicate to take the chance of a vessel from some of the eastern ports.
          I wrote a few lines by Col Harmar to inform you that I had received your favour of the 13 Sept with the papers enclosed and have taken steps to obtain the information desired. I have written to Mr R Haines respecting Mr Marggrander. And have directed enquiries to be made respecting Charles Francis D’Averton and Gabriel Vigeral. The memorial of Doct D Barry & Wife

I have communicated to the delegates of North Carolina, but apprehend if matters are as stated in their memorial they have only to send an Agent with proper powers to obtain the object of their wishes. As to the paper stating the Granville claim I have also communicated it to the North-Carolina delegates, but apprehend that is a business which must be settled with the government of the States as the claim of Mr Lotbinier must be with the government of the state where his lands lie. The demand on Baron Steuben is only proper for an Attorney at Law, and by no means a state Matter and therefore I must beg leave to decline meddling with it.—
          I have the satisfaction to inform you that a disposition begins to prevail in the states to comply with the acquisitions of Congress and to grant funds for the regular payment of the interest and discharge of the principal of the debts contracted by the war. I make no doubt but the creditors in Europe are anxious and uneasy at the backwardness of the States. But whoever consults the history of Nations will find that taxation is among the late Acts of government, that in governments which have been long established it is not without great difficulty that permanent funds are introduced and even in the oldest governments new taxes often occasion great uneasiness. Considering therefore that in the United States every thing is new and unusual instead of being surprized at the backwardness of the people in this respect, it is rather a matter of wonder that they have made so great a progress and have discovered such a facility in getting the better of that aversion to taxes which is so universally prevalent. For my own part I have a great confidence in the good

sense of my country men in general, nor can I admit a doubt but that they will speedily fall upon measures to do justice to all the public creditors. Though you and I have lived to see a great work accomplished, yet much still remains to be done to secure the happiness of this Country. May that Almighty Being who has thus far conducted us safely through many scenes of difficulty and distress inspire the people of these United States with wisdom to improve the opportunity now afforded of becoming a happy nation.—
          I need not recommend col Franks to your notice as you are already acquainted with him. He has great merit for the early part he took & the sacrifices he has made in the late controversy & for his steady adherence to our cause.
          I long for the pleasure of seeing you, but forego that pleasure with the more ease as I am sensible you are usefully employed in a work which is of great importance to our Country. I need not assure you that I am with the most perfect esteem & respect Dear Sir Your affectionate old friend
          
            Cha Thomson
            Doct B. Franklin
          
         
          Endorsed: Cha. Thomson Esqr to B F. Jan. 15. 1784
        